Citation Nr: 0612427	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-22 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease status post coronary artery bypass 
graft to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1969.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2002 rating decision by the 
New Orleans, Louisiana Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for hypertension and 
coronary artery disease to include as secondary to the 
veteran's service-connected diabetes mellitus, type II.


FINDING OF FACT

Hypertension and coronary artery disease status post coronary 
artery bypass graft are not the result of an in-service event 
or injury, nor are they proximately due to, the service-
connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension and coronary artery disease status post coronary 
artery bypass graft either directly or as secondary to the 
service-connected diabetes mellitus, type II are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated May 2002 denied the veteran's claims 
for entitlement to service connection for hypertension and 
coronary artery disease to include as secondary to diabetes 
mellitus, type II.  A September 2001 RO letter fully provided 
notice of elements of the evidence required to substantiate 
claims for service connection and whose responsibility it was 
to obtain such evidence.  The rating decision on appeal, the 
July 2003 Statement of the Case ("SOC"), and the September 
2003 Supplemental Statement of the Case ("SSOC") provided 
the veteran with specific information as to why the claims 
were being denied and of the evidence that was lacking.  The 
July 2003 SOC supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1), concerning the need for the veteran 
to provide any evidence pertaining to the claims.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims ("Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which placed two additional duties upon the 
VA.  Under Dingess/Hartman v. Nicholson, VA must also provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims of service connection are 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its procedural posture would not therefore inure to the 
veteran's prejudice.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran submitted treatment records from the Chabert Medical 
Center, an August 2002 statement from a private physician, 
Dr. S.J.S., an April 1992 echocardiogram from Dr. W.L., an 
April 2002 treadmill test from Dr. R.A., pharmacy records 
from January 1994 to December 1994, and March 1995 records 
from the Medical Center of Louisiana.  The veteran indicated 
that he had been treated at the New Orleans, Louisiana VA 
Medical Center ("VAMC") and treatment records were received 
and reviewed.  The veteran also submitted records from 
Charity Hospital and the New Orleans VAMC in February and 
March 2004.  In March 2006, the Board received a waiver of 
AOJ review of this evidence and reviewed the evidence in 
conjunction with its review.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in October 2002 and February 2003. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claims, and 
the record is ready for appellate review.

Merits of the Claims

As noted, the veteran argues that hypertension and coronary 
artery disease are caused by (or aggravated by) his service-
connected diabetes mellitus, type II.  The preponderance of 
the evidence is against the claims and the appeal will be 
denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Although the veteran has specifically contended that his 
hypertension and coronary artery disease are caused by the 
service-connected diabetes mellitus, type II, (i.e., a 
"secondary" service connection claim), the law provides 
that VA must also ascertain whether there is any basis (e.g., 
direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
The evidence in this case shows that the veteran has been 
diagnosed with hypertension and coronary artery disease.  The 
pertinent issue, however, is whether the hypertension and 
coronary artery disease were caused or aggravated by the 
veteran's service-connected diabetes mellitus, type II.  The 
veteran does not contend, nor does the record suggest, a 
finding of service connection on a direct causation basis - 
that is, no physician has opined that the disorders in 
question were incurred as a direct result of the veteran's 
active military service.  There is no evidence of record 
showing that either hypertension or coronary artery disease 
manifested to a compensable degree within one year following 
service which would allow for presumptive service connection.  
38 C.F.R. § 3.309(a) (2005).  Therefore, the veteran's claims 
for service connection are being considered on a secondary 
basis.  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).

The evidence shows the veteran was diagnosed with 
cardiovascular disease as early as 1994.  An August 2002 
letter from the veteran's private physician, Dr. S.J.S. 
states the veteran was treated by him from April 1992 to 
September 1994 and that he prescribed Procardia for the 
treatment of chest pain and coronary artery disease.  A 
pharmacy statement submitted by the veteran for January 1994 
through December 1994 shows the veteran was taking Procardia.  
The veteran submitted a statement in September 2002 arguing 
that he was prescribed the medication "just in case" he had 
heart problems, and that his later heart surgery was the 
result of the stress caused by going back and forth the New 
Orleans VAMC and reliving his experiences in Vietnam.  

The veteran told a February 2003 VA examiner that he started 
experiencing chest pains in 1995 and underwent a cardiac 
catheterization at Charity Hospital which showed 
nonobstructive coronary artery disease.  He was treated with 
beta blockers and aspirin therapy.  He was diagnosed with 
diabetes mellitus, type II in January 1998.

None of the private medical evidence submitted by the veteran 
provides an opinion linking the veteran's hypertension and 
coronary artery disease to the diabetes mellitus, type II.  
Statements submitted by the veteran regarding his theory of 
the etiology of the veteran's hypertension and coronary 
artery disease are not competent evidence.  It is well-
established that lay persons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Furthermore, an October 2002 VA examiner stated that it is 
not likely that the veteran's hypertension and coronary 
artery disease are related to his service-connected diabetes 
mellitus, type II because the hypertension and coronary 
artery disease preceded the diabetes mellitus.  The February 
2002 VA exam further confirmed that the veteran's diabetes 
mellitus was not diagnosed until after he was diagnosed with 
hypertension and coronary artery disease.

The evidence of record does not include a competent medical 
opinion linking the veteran's hypertension and coronary 
artery disease to his service-connected diabetes.  In fact, 
the record evidence is unequivocal in that shows the 
veteran's hypertension and coronary artery disease preceded 
the veteran's diabetes mellitus, type II by at least several 
years.  Without a competent medical opinion linking the 
disorders to the veteran's service connected diabetes 
mellitus, type II, service connection cannot be granted.

The preponderance of the evidence is against the claims for 
service connection for hypertension and coronary artery 
disease, to include as secondary to a service-connected left 
shoulder disability.  In reaching the foregoing decision, the 
Board has considered the "benefit of the doubt rule."  
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case.  See 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension and coronary artery 
disease status post coronary artery bypass graft to include 
as secondary to service-connected diabetes mellitus, type II 
is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


